Title: Editorial Note: Documents Relating to Departmental Personnel and Services
From: 
To: 


   Documents Relating to Departmental Personnel and ServicesEditorial Note
  Following passage of the Residence Act various departmental details obtruded upon the attention Jefferson was giving to Indian affairs, fiscal and commercial policy, British aims in the northwest, the Mississippi Question, and the secret mission to Spain. Few in government could have found personnel vacancies and office routines less congenial than he, for clerical chores had been one of the oppressive factors that caused him to hesitate so long before accepting office. But he faced these duties with the same love of system that he brought to large affairs. In this respect no one in the administration equalled him, not even Washington. Unimportant in themselves, these details gain significance as being another reflection of a style of administration that became apparent at once on Jefferson’s assuming office, a style manifest in everything from the purchase of supplies to the shaping of policy. It was indeed impossible for Jefferson to regard a mastery of detail as being irrelevant to or divorced from the forming of policy. These were integral and both were to be brought under the rule of common sense and system. Nature and experience, not theory, had prepared him for such a conception of administration.
The problems of foreign relations faced by the Secretary of State, to be sure, were essentially the same as those confronted by the Secretary for Foreign Affairs. There was also a far greater element of continuity in bureaus, personnel, and administrative procedures than is generally supposed. Despite this and despite Jefferson’s assertion  that he had not disturbed Jay’s arrangements in the office, it is not surprising that he brought a new approach to the old issues and a different system of management, for in personal attributes and in concept of policy he differed markedly from his predecessor. Change was also in part a natural consequence of the new distribution of governmental powers brought about by what many Americans of the day thought of as “the revolution of 1789,” though the influence of this factor has been much overestimated. The impact of the more violent upheaval in France the same year also had its effect. But these obvious influences on attitudes and methods of administration have thrown into obscurity, indeed almost into oblivion, a factor of central importance: that is, that the decisive event of 1776, by the very act of repudiating a hierarchically-ordered society, elevated both the citizen and the official to a new plane of moral responsibility. Since this was the dominant influence in Jefferson’s life, it could scarcely have been other than a decisive force governing his view of responsibility as a public administrator. It is necessary to emphasize this most subtle but no less potent of the factors bringing about a new concept of public service because it has been neglected, is difficult to assess, and at the time was not perceived by everyone or embraced with conviction by all who were sensitive to its pervading implications.
Jefferson, who grasped the dimensions of the moral proposition more clearly than any other public figure of the time both in its risks and in its implied duties, cannot be gauged as a public administrator without taking into account the intensity of conviction with which he accepted the idea that the public interest, thenceforth, was the paramount responsibility both of the private citizen and of the public official. In Jefferson’s view the latter indeed had a special obligation to be utterly disinterested in the management of public affairs, and he was at pains to make this manifest by managing his personal affairs so as to avoid the danger of a conflict with his public responsibility. This was the essence of the matter. In the new order of things the incumbent at every level of public office from that of clerk to that of chief magistrate was obliged in all matters to give precedence to the public interest over every other consideration. Washington at the head of the administration was an embodiment of this concept. Jefferson, in the details of office management, in the handling of personnel, in the emerging interdepartmental jealousies, and in the determination of  policy, not only embraced the concept as a matter of personal principle, but made it an integral part of the profound “contest over principles of administration” that took place from the very beginning between the Jeffersonian and Hamiltonian points of view. This was in fact a central element in the contest and the opposing concept of administration makes that of Jefferson stand out the more clearly because of the stark contrast. The idea of gaining support for government by multiplying the ligaments of private interest was at the other pole from that which animated him. The bonds of strength that he sought to encourage were those grounded in moral sanctions, expressed most succinctly in the view that every citizen has a portion “in whatever is public.” The contrasting concepts were matched by contrasting conduct. It is therefore not at all surprising, though generally overlooked, that a disinterested administration of public affairs met with public response and commendation in the culminating contest of 1800.
Jefferson was prepared by experience as master of the many facets of plantation economy to fill the role of a man of business—to use the phrase in the sense, now obsolete, in which it was employed in his day to designate a man of public affairs. This was a unique schooling in management and in such notable examples as Washington and Jefferson the plantation system produced distinctive qualities of leadership and administrative capacity. Neither law, merchandising, nor commerce could equal that system in the range and depth of experience that it afforded as a training ground for managers. A knowledge of all these was in some degree necessary for the planter, to say nothing of other skills not demanded of the merchant or shipper. Supervision of slaves required in the nature of things an unremitting attention to the planning and execution of all aspects of operations. Plantation labor might include artisans capable of performing such varied tasks as ironmongery, carpentry, masonry, distilling, and even fairly sophisticated cabinetwork, but slaves constituted no such body of knowledgeable clerks and tradesmen as the merchants of Boston and Philadelphia could command. Stewards and overseers required an equally close supervision. Few could be depended upon in such a system and it is doubtful if any planter could have delegated to his steward the full degree of authority that the merchant or shipowner was obliged to confer upon the master of a vessel or the supercargo. This need for close supervision obliged the planter to attend to all of the details of providing for the housing, sustenance, and health of both a laboring force and a large community of families; of planning the year-round sequence of planting, cultivation, harvest, and marketing; and, at the same time, of keeping in view the ultimate ends, both political and economic, which sustained the system. At one end of the broad spectrum of his duty as a planter Washington could spend many hours counting and weighing seed, not as a matter of idle speculation but as a necessary and useful task, and at the other he was obliged as a burgess to deliberate upon the effects of imperial and local legislation on the plantation  economy. In his extraordinary effort to breed mules for carriage and farm uses Washington was prompted by one of the elementary concerns of an administrator: that of obtaining a more efficient, cheap, and dependable source of power than that afforded by horses and oxen. Jefferson, in making endless estimates of the time required for a particular task by a given number and kind of slaves—for example, the quantity of nails that a boy might reasonably be expected to produce in a day—was also a manager engaged in calculating efficiency and in adapting the labor force of different sexes and varying degrees of maturity and strength to appropriate tasks. The absence or scarcity of a circulating medium also schooled the planter in the nature and uses of credit. This is reflected in Jefferson’s continuing concern for supporting the national faith and credit, culminating in the remarkable and all but unknown letters on public finance written in his years of retirement.
Given such a schooling, it was thus scarcely an accident that Jefferson rather than a Nantucket whaleman or a merchant produced the most thorough study of the whale fishery in 18th-century America. Nor is it surprising that the most systematic approach to the problem of uniformity in weights and measures, a study also concerned with minute details of merchandising and with broad aspects of national policy, should have been produced by a planter and not by a merchant or financier from the commercial centers of the north. The plantation system had many and grave defects, most particularly—as Jefferson saw in deep anxiety—those deriving from slavery. For men lacking in will or stamina its manifold invitations to indolence, lethargy, and abdication of responsibility produced in his countrymen those qualities that Jefferson described so acutely. But the plantation school of administrative experience was nevertheless an excellent preparation for office. Washington and Jefferson were the two most conspicuous examples of those who mastered its hard lessons. Both loved system and method, but Washington was an innovator only in the pursuit of husbandry whereas Jefferson’s disposition to experiment, to test by exact knowledge, and to adopt useful and promising reforms extended to all areas of human endeavor. This was a disposition common neither to the plantation nor to the commercial community. Robert Morris saw no need to establish a uniform standard of weights and measures and, while he was glad to accommodate Jefferson in 1784 by ordering from London one of James Watt’s new copying machines, he ordered none for his own counting house: everyone knew what a bushel was from New Hampshire to Georgia and clerks could continue the satisfactory if inefficient routine of copying letters into letter-books. But Jefferson had been in office as Secretary of State less than a month when he introduced into government practice a method of multiplying copies that would one day be routine in almost all public offices and mercantile establishments. The essential difference between him and such exemplary products of the plantation and commercial worlds as Washington and Morris is that, being ardent in looking for means  of improvement, he was able so often and in so many variant ways to anticipate what another age would adopt.
William Wirt thought that the law and the tutelage of George Wythe imparted to Jefferson “that unrivalled neatness, system, and method in business, which, through all his future life, and in every office that he filled, gave him, in effect, the hundred hands of Briareous.” These were important influences, but the plantation system must take rank with them. Transcending all of these, of course, was the spirit of scientific inquiry that Jefferson had absorbed in part from William Small but mostly from the age. Public administration was not exempt from that pervading influence insofar as it fell under his hand.
